The plaintiff's declaration is for money had, and received, by the defendant to his use. Now it is very certain, that when the money was received by the defendant's clerk, McGuire, upon the sale of the plaintiff's bacon, it was not received, either expressly, or impliedly, by the defendant. Up to that time, McGuire, in taking the bacon to market, so far from acting within the scope of the authority given him by the defendant, was acting directly against it; for the defendant had directed him to carry down a load of iron in his wagon. There is no pretence that the defendant was a common carrier, and that McGuire was his servant, employed in the business of transporting goods. The price of the bacon then, was received by McGuire alone, for the use of the plaintiff, and the latter must at that time, have so understood it, and he seems to have acted on that understanding when he accepted a part of the money from McGuire, and paid the defendant for the hauling and sale of the bacon.
The question, then, is whether the expression used by the defendant, when McGuire returned with the wagon, and told him what he had done, that "it was all right," changed the character of the transaction, and made him responsible to the plaintiff for the price of the bacon. The reception of pay for the use of the wagon, and the time and labor of his clerk, in selling the bacon, could not have the effect to make the defendant liable, because he was entitled to it whether McGuire had collected the money or not. Nor are we aware of any principle which can make him responsible by the mere effect of his recognizing the acts of his clerk as all right. The clerk had done several acts not authorized by his previous orders, which the defendant thought proper, under the circumstances, to approve. He certainly did approve, among other things, *Page 502 
of his clerk carrying down, and selling the bacon for the plaintiff, and as the agent of the plaintiff, but it does not necessarily follow, that he thereby intended to assume the responsibility of his clerk's faithfulness in collecting and paying over the price to the plaintiff. In that transaction, we are satisfied from the circumstances, that the plaintiff looked to McGuire alone for his money, and did not think of holding the defendant responsible for it, until he afterwards found that McGuire had been faithless, and had "kept back part of the price."
     PER CURIAM.                The judgment must be reversed and a venire de novo awarded.